Citation Nr: 0616048	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-34 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
scar on the dorsum of the middle metacarpal of the right 
hand.

2.  Entitlement to a compensable rating for heterotopic bone 
formation overlying the region of the third 
metacarpophalangeal (MCP) joint of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1998 to October 2002 and from March 2003 to June 
2003.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
that granted service connection and assigned the current 
ratings (effective October 25, 2002, the day following 
separation from service) for the disabilities at issue.  The 
veteran had requested a hearing before a hearing officer.  In 
December 2003 he withdrew the request.  

An August 2004 rating decision granted a temporary total 
(convalescent) rating for the third MCP joint bone formation 
disability for the period from January 2, 2004 to April 1, 
2004.  Hence, the rating for the bone formation disability 
for that period of time is not at issue.

In November 2003, the veteran raised a claim of service 
connection for a bilateral wrist disorder.  That matter is 
referred to the RO for any appropriate action.

The matter of entitlement to a rating in excess of 10 percent 
for a scar on the dorsum of the middle metacarpal of the 
right hand is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.   


FINDINGS OF FACT

1.  Prior to January 2, 2004, the veteran's heterotopic bone 
formation over the right third MCP joint was manifested by 
disability analogous to arthritis with painful motion.  

2.  From April 1, 2004 the veteran's postoperative right 
middle finger bone formation is not shown to have been 
manifested by any symptoms or functional impairment separate 
and distinct from that attributed to a scar on the dorsum of 
the right middle metacarpal.
CONCLUSION OF LAW

The veteran's heterotopic bone formation over the right third 
MCP joint warrants staged ratings of 10 percent prior to 
January 2, 2004, and 0 percent from April 1, 2004.  38 
U.S.C.A. 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(Codes) 5010, 5003 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A November 2002 letter (prior to the decision on appeal) 
provided the veteran notice as it pertained to his service 
connection claim (medical and nonmedical evidence that would 
be relevant to his claim). While complete notice 
(specifically, that regarding the rating of the disabilities 
and effective dates of award) was not provided prior to the 
initial determination in this matter, the veteran is not 
prejudiced by such notice timing deficiency.  He was provided 
further notice via October 2003 and May 2004 correspondence 
that advised him of his and VA's responsibilities in the 
development of the claim, to submit any pertinent evidence in 
his possession (May2004 letter, at p. 1), and of evidence 
needed to support his claim (medical reports showing that the 
disabilities were worse).  The August 2003 rating decision 
and December 2003 statement of the case (SOC) notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the basis for the rating assigned and why a 
higher rating was not warranted.  The claim was readjudicated 
after the veteran received all notice necessary for his 
effective participation in the adjudication process, and 
after he had ample opportunity to respond (March 2005 
supplemental SOC (SSOC)); he is not prejudiced by any notice 
timing defect.  He is not prejudiced by any other technical 
notice defect that may have occurred along the way, nor is it 
so alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any further pertinent records that remain 
outstanding.  VA's duty to assist is also met.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).    

II. Factual Background 

VA records include a November 2002 record that reflects the 
veteran reported increasing pain of the right middle finger 
MCP in the area of a scar from an injury in service.  He had 
received two steroid injections that provided local relief 
over the past three months; but the pain had returned in 
recent weeks.  On examination, the area appeared a bit 
inflamed and was minimally tender.  There was a bony spur on 
the ulnar aspect of the index proximal phalanx, which had 
been noted on previous x-rays.  Later in the month, he 
reported very little improvement of his symptoms after 
receiving an injection during his last appointment.  He 
reported having a great deal of pain, especially using the 
hand typing.  The area over the dorsum of the MCP joint of 
the middle finger appeared moderately inflamed, with 
tenderness to palpation.  The veteran was given another 
steroid injection.  In December 2002, the veteran reported 
that he continued to have pain, inflammation, and limitation 
of middle finger flexion.  The area over the dorsum of the 
MCP Joint was still tender.  The physician indicated that it 
was unclear what was causing the continuing symptoms.  An 
addendum notes that x-rays revealed two small areas of 
heterotopic calcification in the soft tissues of the dorsum 
of the middle finger MCP joint, likely corresponding to level 
of extensor tendon (not joint capsule).

VA treatment records in February 2003 reflect that the 
veteran reported occasional clicking over his MCP joint, 
proximally underlying the scar as if something would catch 
and then release on flexion of the joint.  The assessment was 
that the problem could be due to calcification or scarring 
itself.  An occupational therapy evaluation indicated that 
flexion of the MCP joint was from zero to 90 degrees.  There 
was a reddened area on the MCP scar.  The veteran reported 
pain with flexion.

An October 2003 private treatment record from Dr. H. W. notes 
the veteran's history of right middle finger injury and 
treatment.  He reportedly had symptomatic pain in the MCP 
joint area with power use and on extreme motion.  
Examinations of musculotendinous units and motor evaluation 
(to include range of motion studies) were within normal 
limits.  The right middle finger demonstrated a 
tenocapsulitis with thickening and a hypertrophic 
longitudinal scar over the MCP joint.  A volar plate test was 
positive.  There was some tenderness of the ulnar collateral 
components of the right middle finger, but the basic symptom 
picture appeared to be tenocapsulitis.  X-rays revealed a 
small fragment of bone near the MP joint of the middle finger 
or soft tissue calcification, but basically a tenocapsulitis. 

In January 2004, the veteran underwent surgery, including on 
the right middle finger.  On a January 2004 postoperative 
visit it was noted that the veteran would be unable to resume 
full activities for six weeks.  

An August 2004 rating decision assigned a temporary total 
rating for the postsurgical convalescent period; the veteran 
has not expressed disagreement with the effective dates 
assigned.  He failed to report for VA examinations scheduled 
later in 2004.  
On February 2005 VA examination, the veteran's claims file 
was reviewed, and his  history of a right hand injury 1999 
was noted.  He did not report any current complaints 
regarding his right middle finger.  On examination, active 
and passive MCP joint motion was from 0 to 90 degrees and 
proximal interphalangeal (PIP) joint motion was from 0 to 80 
degrees.  There was no gap between the tip of the thumb and 
fingers by doing that movement.  There was no limitation of 
range of motion with repetition.  

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

The veteran's service connected heterotopic bone formation 
overlying the region of the right third MCP joint is rated, 
by analogy, under 38 C.F.R. § 4.71a, Codes 5010, 5003, based 
on limitation of motion.  If limitation of motion shown is 
not compensable, a 10 percent rating may be assigned for 
painful motion (with X-ray confirmed arthritis).  Logically, 
since the rating is by analogy, X-ray findings of arthritis 
would not be required.  38 C.F.R. § 4.20.

As the veteran's disability was assigned a temporary total 
rating (100 percent) from January 2, 2004, to April 1, 2004, 
based on postsurgical convalescence, the focus is on the time 
periods prior to January 2, 2004, and from April 1, 2004.  

Regarding the time period prior to January 2, 2004, the 
record shows that the disability was manifested by limitation 
of right middle finger motion due to pain.  By analogy to 
Code 5003, such impairment warrants a 10 percent rating.  A 
higher rating would require amputation with metacarpal 
resection; impairment of equivalent gravity to such 
amputation clearly is not shown.  

As to the rating from April 1, 2004, it is significant first 
that in January 2004, it was noted that the veteran could 
resume normal activity in about six weeks.  Next, it is 
noteworthy that the veteran did not contest the effective 
dates for the convalescent rating.  Then, it is noteworthy 
that he failed to report for examinations scheduled late in 
2004.  Finally, on February 2005 examination, he did not have 
any complaints regarding his right middle finger.  
Presumably, the surgery in January 2004 resolved the right 
middle finger MCP joint bone formation disability impairment 
due to pain.  At present (and since the termination of the 
postsurgical convalescent period) it is not shown that the 
veteran has any impairment of function due to the heterotopic 
bone formation.  Consequently, from April 1, 2004, a 
compensable rating is not warranted for such disability.  


ORDER

Staged ratings of 10 percent prior January 2, 2004 and 0 
percent from April 1, 2004 are granted for the veteran's 
heterotopic bone formation over the right third MCP joint, 
subject to the regulations governing payment of monetary 
awards.



REMAND

In February 2005, a VA examination was conducted to determine 
the nature and severity of the veteran's service connected 
scar on the dorsum of the right middle finger.  At the 
conclusion of his report, the examiner indicated that there 
were photographs taken of the scar which could be viewed for 
further information.  Since the photographs are not 
associated with the claims file, the record is incomplete.  

The veteran has stated that he receives all his treatment for 
service connected disabilities from the VA.  The claims file 
does not contain any treatment records since November 2003.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the veteran's claim, especially 
since this is an appeal from the initial rating assigned with 
the grant of service connection.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  If the veteran has received any 
treatment for the scar at issue since November 2003, records 
of such treatment must be secured.

Accordingly, the case is REMANDED for the following:

1.  Any records of VA treatment the 
veteran received for his right middle 
finger dorsum scar since November 2003 
should be obtained and associated with 
the claims file; the RO should also 
secure for the claims file the 
photographs referred to by the February 
2005 VA examiner.

2.  The RO should then readjudicate the 
claim regarding the rating for the right 
middle finger dorsum scar.  If it remains 
denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  The claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


